Council Question Time
The next item is Question Time (B6-0138/2007).
The following questions have been submitted to the Council:
Subject: Global approach to immigration
In the light of the conclusions of the General Affairs Council held in Luxembourg on 17 and 18 June 2007 concerning the extension and consolidation of the global approach to immigration, as well as the problems posed by the implementation of permanent intergovernmental cooperation measures in this field, what measures could the Council envisage with a view to developing more effective Union policies, including, notably, real decision-making powers for the Commission or Frontex in such matters as establishing pilot association projects?
President-in-Office of the Council. - (PT) The EU institutions implement the series of measures envisaged in the Council conclusions of 18 June 2007 within the limits of their competence as conferred upon them by the Treaty, in cooperation with the Member States and, whenever appropriate, with the third countries concerned.
The responsibility for the control and surveillance of external borders falls to Member States. However, it is of interest to all Member States belonging to the Schengen agreement, not merely those which have external borders, to ensure that external border controls are effective; certain measures have therefore been taken to promote solidarity and cooperation between Member States in this area.
The establishing of a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union, an agency generally known as Frontex, by Regulation (EC) No 2007/2004, was an important step in promoting that solidarity.
In the same way, the capacity of the Frontex Agency was further strengthened with the adoption on 12 June this year of the proposal for a Regulation of the European Parliament and of the Council establishing a mechanism for the creation of Rapid Border Intervention Teams as well as the setting up, during 2007, of the centralised record of available technical equipment - known as the 'toolbox' - kept by the Member States and able to be made available to other Member States.
Joint operations and pilot projects are launched with the agreement of the Member States concerned. The Rapid Border Intervention Teams are set up in response to a request lodged by one or more Member States. Frontex coordinates those activities.
There are no plans at present to extend the scope of the decision-making competence of the Commission or of Frontex in this context. Furthermore, the approval of Decision No 574/2007/EC of the European Parliament and of the Council establishing the External Borders Fund for the period 2007 to 2013 as part of the General programme 'Solidarity and Management of Migration Flows', is another important step for the promotion of solidarity and will establish a new means of extending financial aid to the Member States that apply the provisions of the Schengen Agreement at their external borders.
(ES) President-in-Office, thank you very much for the information you have given me. I am aware of the constitutional limitations on the development of these cooperation measures as well as the resistance of many Member States to taking on greater commitments, but we always run the risk that the European Union's words will not be confirmed by the facts, and specifically in the functioning of the Frontex mechanism. As a result of the strictly intergovernmental and voluntary nature of the cooperation, often the European Union's words are just words, in other words, a programme starts to operate and is interrupted because, either governments have not supplied the material resources, or, having offered them, they withdraw them, which means that we end up with repeated statements that really disappoint the public, announcing the withdrawal of funds once the operation has started or after very limited or short periods.
I hope that the Presidency will encourage the consolidation of a system that will give greater permanency to this type of operation.
President-in-Office of the Council. - (PT) I understand your concern. In any case we must, I think, here too, take a positive view of the progress made. If we bear in mind where we have come from and where we were, the establishing of the Frontex Agency is, in my view, already progress and a step forward in cooperation within the European Union on matters concerning the management of external borders.
We may, as you say, develop the capabilities and competences of Frontex, if the Member States so wish. However, a word applies here too I think, and it is not an intergovernmental word, but a fundamental word, a word, I would say, on which our Union is founded - and that word is solidarity.
We must rely, here too, on that solidarity, solidarity with the Member States who might at one time or another have need of it. That word - there is no substitute for it - is a word denoting not an intergovernmental situation, but rather union.
(DE) President-in-Office, I should like to be more specific. The idea of Frontex is excellent, but the implementation is poor. One reason for this is that the Member States are not providing the staff or equipment they have promised. Mr Frattini has found that only 10% has been provided. I should like you to tell me - and Parliament - how many of the staff and which technical equipment promised by which Member States has actually been supplied to date and what is still outstanding, and what action you envisage to ensure that all Member States finally provide what they have promised, to enable Frontex to function all year round.
I also understand the honourable Member's question. We must bear in mind the commitments we have made within the Frontex area, whether in terms of equipment, funding or personnel, and we must stand by our commitments, and I would point out that the Presidency has not omitted to call attention to those aspects.
If we are failing to deliver on the commitments, then we must put that right as a matter of urgency. That is the only way to enable the Frontex Agency to effectively exercise the role and competences allocated to it.
(DE) I should be interested to hear whether the involvement of small and medium-sized enterprises has been considered - after all, these make a substantial contribution to employment in Europe. I should also like to know the extent to which - as has been seen in the United States - female employment, in particular, has added measures to the Lisbon agenda. Has the Council taken any relevant precautions to integrate workers accordingly?
President-in-Office of the Council. - (PT) I should like to say that, as regards the management of the Frontex Agency and the more general issue of immigration, the basic goals of the Portuguese Presidency are to combat illegal immigration more effectively and improve the adaptation, integration and quality of life of those working in our midst and contributing legally to our economic and social development.
The Portuguese Presidency has various initiatives in view on this aspect. We shall keep in mind the measures that are fundamental and essential in this area as regards our relations with third countries. Immigration will always be on the Presidency's and the Council's agenda in their dialogue with third countries.
Subject: Updating of labour legislation in respect of gender equality
What differences in treatment between men and women has the Council identified in respect of gainful employment?
What is the geographical distribution of such differences in the Member States?
What contribution will the Council make, in the context of discussions to update labour legislation, to combat discrimination so that men and women have access to quality jobs offering flexibility and security?
Is it possible to agree on safeguard clauses for the protection of maternity and the reconciliation of work and family life in the private sector?
President-in-Office of the Council. - (PT) As regards the differences in treatment between men and women in respect of gainful employment, basic legislation has already been approved, including certain directives which provide for equal treatment as regards pay, job access, professional training, promotion and working conditions.
Furthermore, the Commission and Eurostat are responsible for monitoring the situation in this sector in the various parts of the European Union. It is clear that, in order to formulate policies, there is a basic need for high quality data covering the whole of the European Union. Here I am very pleased to recall the agreement reached recently between the Council and the Parliament on the setting up of the European Institute for Gender Equality, which will operate precisely in that area.
On the subject of updating labour legislation, the Council can take action only on the basis of a legislative proposal from the Commission. Nevertheless, the Council is also applying more open methods for coordination under the European employment strategy. In this policy area our attention is currently focused on the recent Commission communication on flexicurity, which specifically mentions gender equality as one of the possible joint principles to be agreed at the European Union level.
We also welcome the fact that the Spring 2007 European Council agreed to set up a family alliance to serve as a platform for exchanging opinions and knowledge on good practices and policies for families.
As regards the question of introducing safeguard clauses for the protection of maternity and the reconciliation of working and family life in the private sector, I am pleased to mention the important directives already approved in the field of maternity leave and the protection of maternity and new-born infants at the workplace.
(EL) Mr President, I would like to thank the President-in-Office of the Council for reiterating the measures which, as we know, have been taken in the interests of equality. I am asking about the positive discrimination in the legislation of some Member States. For example, lower pension thresholds are provided for mothers; will this be condemned today by the European Commission, which is taking those Member States to the European Court? Is the Council going to decide in favour of such positive discrimination?
President-in-Office of the Council. - (PT) A careful reading of the programmes of the German, Slovenian and Portuguese Presidencies will show that social issues, specifically issues of gender equality and the protection of the family, are very high on our list of concerns.
In cooperation with the Commission and each within our own sphere of responsibility we shall, of course, be presenting measures that may be more favourable and may in fact reflect our concerns on social matters. Those concerns are essential in a modern society such as the EU, taking account of the respective competences of the EU and the Member States.
Let me assure the honourable Member that social issues, in particular those concerning the protection of the family, are priorities for all three Presidencies and, in this specific case, for the Portuguese Presidency. I hope that by December we shall not have disappointed her in this area.
(LT) As far back as 1975 the European Union adopted legal acts prohibiting discrimination in the provision of salaries and requiring that men and women were paid equal salaries for equal jobs. Already 30 years have passed, yet these legal acts have not yet been implemented. I would like to ask the Council to present its opinion. Can Member States themselves choose which acts they will implement and which they will not? What is the situation in Portugal?
President-in-Office of the Council. - (PT) Once again I should like to point out here what falls under the competence of the EU, namely policy and legislation, and what is the responsibility of Member States - this must be taken into account - and I should like to say that gender equality is an essential issue for Portugal.
I must say also that, in the EU and in this particular case in the new Reform Treaty - as already reflected in the Constitutional Treaty - equality for us is a basic and fundamental issue in European integration and is part of the acquis of those fundamental principles that will certainly always be at the forefront of our concerns.
Subject: Palestine
What is the Council's current position regarding direct communication with elected representatives of the Palestinian people serving in the administration in Gaza?
President-in-Office of the Council. - (PT) I would remind the House that the Council, in its conclusions of 23 and 24 July 2007, reiterated its full support for President Abbas and the Government led by Prime Minister Fayyad.
The Council reaffirmed its position on events in Gaza: the only way to achieve Palestine's national objectives by peaceful, legal and democratic means is through reconciliation and national unity based on the peace programme devised by President Abbas.
The Council also stated that the EU is opposed to any division whatsoever of the Palestinian territories and confirmed that the EU is ready to collaborate with all Palestinian parties whose policy and actions reflect the principles of the Quartet.
The EU resumed relations with the institutions of the Palestinian Authority. We began providing direct financial and technical aid to the Palestinian Government. In its conclusions of 23 and 24 July 2007, the Council reaffirmed its pledge to help establish the institutions and economy of the future Palestinian State and stressed the need to develop the economy fully in the Palestinian Occupied Territories, including by promoting cooperation with Palestine's private sector.
The Council confirmed its support for the Palestinian civil police by remobilising the EUPOL COPPS mission. The Commission also called upon Israel to provide the conditions required for such a mission.
The policy of the European Union has been, ever since the Palestinian elections, to refuse to talk to elected representatives associated with Hamas. Every time Hamas has made a small step that might be interpreted as being in our direction, we have slammed the door in its face.
From talks I have had with some of the President-in-Office's colleagues in Lisbon, I know that there are members of his Government who believe that this policy has been a disastrous failure. But, in this instance, his job is to talk on behalf of the Council and defend the indefensible. Can he tell the House in what ways the Council believes that its policy has proven a success?
President-in-Office of the Council. - (PT) I would point out that the Middle East peace Quartet met recently in Lisbon. We are confident and believe that we shall be able to devise measures within the scope of the Quartet, and also within the scope of the European Union, that can help make progress with the Middle East peace process. The situation there has remained unchanged for many years and we know it is a complex and difficult situation that cannot be resolved overnight.
However, we think that the political conditions might now be in place to enable us to make positive progress. The Portuguese Presidency wants to work towards that, as does the Council of the European Union.
We need to seize the moment and grasp the opportunity. We must take advantage of the political context and make the most of the sense of urgency to solve this problem, which I think we feel is there at the moment in relation to the Middle East peace process. We must be realistic yet confident and we must not think of giving up.
Let me rephrase Mr Davies' very good question. Does the Council believe we can make progress in the Middle East without bringing Hamas to the table? Unless Hamas is involved in discussions, the Quartet can meet all they want but there will be no solution. Does the Council accept that some day it is going to have to sit face-to-face with Hamas to solve this situation?
President-in-Office of the Council. - (PT) As you know, the Council agreed upon principles and policy lines for the Middle East peace process that it intends to uphold; it believes in those principles and in those policy lines that shape its political action, and it is intending to stick to them.
As the author is not present, Question No 4 lapses.
Subject: Aid for trade
The Finnish and German Presidencies are to be congratulated on the priority they assigned to aid for trade.
What steps will the Portuguese Presidency take to ensure that spending on trade-related assistance from the Commission, and in particular Member States, continues on the correct trajectory toward the target of €1 billion annually by 2010? Indeed does the Presidency have, or will it seek, clarification of the individual countries' financial commitment toward the €1 billion target?
How will the Portuguese Presidency ensure that the Member States and the Commission deliver adequate assistance in those aspects of aid for trade identified by the WTO aid for trade taskforce in 2006, such as trade-related adjustment and trade-related infrastructure, which fall outside of the definition of trade-related assistance and therefore outside of the €2 billion target?
President-in-Office of the Council. - (PT) The Portuguese Presidency is firmly determined to continue the work successfully undertaken by the Finnish and German Presidencies and to implement the conclusions on aid for trade approved by the Council on 15 May 2007, in particular as regards the finalisation of the EU aid for trade strategy in time for it to be included in the WTO's next global evaluation of aid for trade due to take place in November 2007.
One of the Presidency's objectives is actually to reach an agreement on EU aid for trade strategy at October's General Affairs and External Relations Council, including an outline of the specific steps envisaged for attaining the EUR 2 billion agreed for trade-related assistance by 2010, notably the EUR 1 billion from the Member States to meet the needs identified by the developing countries.
The Presidency is confident that that will be achieved. The strategy also aims to make a contribution to the broader agenda of aid for trade and to the definition of the measures to be implemented.
Therefore, on 5 July 2007, the Portuguese Presidency presented a draft EU aid for trade strategy which is under discussion in the relevant Council formations. The draft strategy should be seen in the context of following up the recommendations put forward in 2006 by the WTO Aid for Trade Task Force.
I am very encouraged by the President-in-Office's response and wish him well for the October meeting. I hope he gets a successful package.
If he does, will he consider publishing towards the end of this year how much each of the individual Member States has contributed in the form of aid for trade? We know the Commission EUR 1 billion is very transparent, and it is very obvious how it is being spent. It is not so clear where the EUR 1 billion from the Member States is supposed to come from, whether this is actually happening and who it is coming from. Would the Council consider publishing that in November or December?
President-in-Office of the Council. - (PT) I thank the honourable Member for his words of encouragement and confidence. The Presidency and the Council will take the appropriate action on this matter in line with the applicable practices, conditions and legislative provisions.
Subject: Northern dimension policy
The Portuguese Presidency of the Council has stated that it will seek to promote EU cooperation with the Mediterranean countries. As the EU also has a northern dimension, how will the Council Presidency simultaneously promote the EU's northern dimension policy and its implementation?
President-in-Office of the Council. - (PT) We have been implementing the northern dimension policy since the beginning of this year on the basis of two documents adopted at the Northern Dimension Summit held in Helsinki in November 2006.
The policy framework document and the political statement adopted in Helsinki represent a turning point for the northern dimension, insofar as they turn the policy into a joint policy shared by all the northern dimension partners, that is, the EU, Russia, Norway and Iceland. Joint acceptance of the new policy is a key objective and includes Russia's full participation in all northern dimension structures and activities.
The other main participants and actors in the northern dimension, in particular the four Northern Regional Councils and the international financial institutions, will also be involved in the process. The northern dimension now represents a permanent platform for debating northern issues and concerns.
The Portuguese Presidency will certainly take work forward in this area. A Steering Group meeting is planned for late September, early October in Reykjavík. The Steering Group aims to provide continuity between the ministerial meetings and the Senior Officials' meetings. A meeting of Senior Officials is scheduled during the Portuguese Presidency, to be held on 21 November in Russia.
As a Mediterranean country, Portugal would like to see a more intense and broader political debate with our partners from the southern shores of the Mediterranean within the context of Euromed. The EU and Euromed countries share common interests and are facing similar challenges.
It is in our own interest to broaden EU cooperation with those countries, especially with regard to tackling migration flows and social development. At the same time, we shall continue to work on implementing the new northern dimension policy. As in the case of Euromed, a great deal could be achieved through practical cooperation based on good neighbourliness, a partnership of equality, joint responsibility and transparency.
(FI) Mr President, President-in-Office of the Council, Russia's role is crucial in the development of the Northern Dimension. The European Union's relations with Russia are important in that respect. Does the Presidency have any intentions this autumn of promoting talks with Russia on the Partnership and Cooperation Agreement?
President-in-Office of the Council. - (PT) As you know, during its term of office the Portuguese Presidency is to organise a summit with Russia to be held in Mafra, a town not far from our capital, Lisbon. We are hoping to consider during that summit all the issues pertaining to cooperation and EU-Russia relations, within the economic, scientific, and cultural fields as well as fields directly concerning the freedom of movement of persons in the European area.
We regard it as important and strategic to establish a mutually advantageous and beneficial relationship with Russia based on shared principles and values.
Subject: Frontex
What has been the Council's experience over the last few months with Frontex, and what is its opinion of the idea of developing it into a real European border service, based on the German border police?
President-in-Office of the Council. - (PT) The European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union, known as Frontex, set up by Regulation (EC) No 2007/2004, which I mentioned earlier, is intended to improve integrated management at the EU's external borders.
The role and functions of the Frontex Agency are set out in the Regulation, which takes account of the fact that the Member States retain responsibility for the control and surveillance of external borders. The powers of the Frontex Agency were strengthened recently by the approval on 12 June 2007 of the proposal for a Regulation of the European Parliament and of the Council establishing a mechanism for the creation of Rapid Border Intervention Teams.
The European Council, in its conclusions of June 2007, welcomed the agreement reached on Rapid Border Intervention Teams and the launching of the European patrol network and the creation of a centralised toolbox of technical equipment to be made available by and to Member States.
At the moment there are no other proposals to amend the Frontex Regulation. The Hague programme strengthening freedom, security and justice, invites the Commission to present to the Council an evaluation of the agency by the end of 2007. That evaluation should analyse the functions of the agency and indicate whether it should take on other responsibilities relating to aspects of border management.
(DE) I was concerned less with the regulation and more with the vision. In 1998 I presented a report in this House on enlargement and internal security in which I proposed a European border service. The Tampere Summit addressed this idea, along with that of a European Police College. Frontex was created as an initial step in that direction. Does the Council Presidency share the vision of further developing Frontex and the battle groups into a real European border service for the common protection of our external borders?
I think that the Frontex Agency will develop and broaden its responsibilities in accordance with needs and, of course, the will of the Member States.
Subject: Improvement of police cooperation
What are the intentions of the Portuguese Presidency regarding the progress of two important Commission proposals designed to increase the security of EU citizens against crime and terrorism, namely final on the improvement of police cooperation between Member States at internal borders and final on the exchange of information under the principle of availability?
Not all elements of these two proposals have been incorporated in the 'Prüm' Decision, so does the Presidency not agree that Member States' failure to agree them sends a poor signal about the importance and urgency with which they treat the challenge of cross-border law enforcement?
President-in-Office of the Council. - (PT) The Presidency agrees that improving cross-border cooperation for the purposes of law enforcement is not only an important and pressing question, but also a challenge.
The Council draft decision on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime - the well known 'Prüm' Decision - on which the Council reached political agreement in June 2007, represents considerable progress on the implementation of the principle of availability and the strengthening of cross-border police cooperation, in particular by means of joint operations and the provision of assistance for mass events, disasters and serious accidents.
The Presidency is of the opinion that the 'Prüm' Decision should be implemented as soon as possible, in order to enable tangible results to be achieved. The Presidency is therefore intending to concentrate its efforts on seeing that progress is made in the next few months on the Council draft decision implementing the 'Prüm' Decision.
The Presidency agrees with the honourable Member that not all the points in the two Commission proposals - one on improving police cooperation and the other on the principle of availability - are included in the 'Prüm' Decision. However, a considerable part of the Commission proposal on police cooperation is covered by the 'Prüm' Decision and the Presidency has no reason to think that reopening the debate on the other parts would lead to a different result from the one achieved in April 2006.
Whereas the Commission proposal on the principle of availability lays down general principles and covers six types of data, the 'Prüm' Decision in fact deals only with DNA data, fingerprints and vehicle registration data. The Presidency believes that phased implementation of the principle of availability is the most realistic and practical and is also among the approaches most likely to yield practical results in the short term for day-to-day police cooperation and improving security for EU citizens.
The Presidency believes that those practical results would send a strong signal regarding the importance and urgency attached to cross-border cooperation, thus demonstrating that practical cooperation is possible and is being implemented, even if only partially. That does not mean that we do not need to continue efforts to achieve even closer cooperation on law enforcement, in particular by means of the elements contained in the Commission proposals.
It is hoped, however, that this can be done on the basis of the results obtained to date as well as those resulting from implementing the 'Prüm' Decision.
Mr President, can the Council therefore confirm that discussions in the Council on both the availability principle and the police cooperation measure have been suspended? You have recognised that the Prüm Treaty is less ambitious than either of those, so have you suspended them? Why can the Council keep legislating for things that infringe on people's personal privacy but they cannot get to the root of cooperation between police? One of the impediments to that is the lack of an overall data protection framework, of course. We were promised by the German Presidency that such an instrument would be adopted this year. Is the Portuguese Presidency actively progressing that, and what are the main blockages? The Council and the Member States need to get on with practical cooperation of policing within a firm data protection framework.
President-in-Office of the Council. - (PT) The Portuguese Presidency is operating in this area in an ambitious but also realistic manner. When considering the measures taken or that we are proposing to take, we always look at the starting point and our intended destination and, in fact, on this matter of police cooperation, I think that we have made remarkable and considerable progress in relation to our starting point. Perhaps not all the progress that many would like to see, but something has been done and is being done if the Member States so desire.
The Portuguese Presidency will therefore support, develop and implement the measures that were agreed and that in our view represent positive progress in police cooperation in relation to the previous situation.
Subject: Ecumenical nature of the Patriarchate of Constantinople
Numerous events are indicative of the Turkish authorities' attempts to call into question the ecumenical nature of the Patriarchate of Constantinople. The Foreign Minister, for example, has expressly ruled out recognition by the Turkish Government of the ecumenical nature of the Patriarchate of Constantinople. Furthermore, Turkish officials have been prohibited from attending a reception given by the Patriarchate of Constantinople because the invitation refers to the Patriarch as ecumenical. Moreover, the new national security policy of Turkey states that 'any attempt to overstep the current status of the Patriarchate must be deterred' and, finally, on 26 June 2007, the Turkish Supreme Court ruled that the Patriarchate of Constantinople is not ecumenical and that the Patriarch is head of the Greek Orthodox community of Istanbul.
Will the Council say whether the position of the Turkish authorities in regard to the Patriarchate of Constantinople is consistent with the Copenhagen political criteria and Turkey's obligations under the pre-accession process? What immediate representations will it make to the Turkish authorities?
President-in-Office of the Council. - (PT) The Council has repeatedly stressed the importance it attaches to the issue of religious freedom in Turkey. Religious minorities and communities are still encountering difficulties linked to legal personality, property rights, schools, internal management and training, residence permits and work permits concerning Turkish and non-Turkish clergy in addition to the possibility of foreign clergy being elected leaders of their religious communities.
The specific problems facing the Orthodox Patriarchate, in particular the use of the ecclesiastical title of Ecumenical Patriarch, must also be examined in that context. That situation should not affect the rights guaranteed by the European Convention on Human Rights. Religious freedom is a fundamental area in which tangible progress needs to be made as a matter of urgency; it also requires specific action for the adoption and implementation of appropriate legislation in accordance with the European Convention on Human Rights and with the case law of the European Court of Human Rights.
More specifically, one of the short-term priorities in relations between the European Union and Turkey is the adoption of legislation that is in accordance with the relevant European standards and provides a response to all the difficulties encountered by minorities and non-Muslim religious communities. Similarly, social tolerance needs to be developed.
In that context, I can reassure the honourable Member that the issue of religious freedom will continue to be closely monitored, as part of the accession negotiations in the context of Chapter 23, Judiciary and Fundamental Rights, and of the ongoing process of reforms in Turkey, and will be broached at all levels whenever relevant. That was the case at the last Ministerial Troika meeting between the European Union and Turkey held in Ankara on 4 June.
(EL) Mr President, President-in-Office of the Council, in the two and a half minutes during which you have spoken, you have confirmed the problem that I put to you in my question, but you have not adopted a clear position.
On 22 August Commissioner Rehn, speaking on behalf of the Commission, said that the Patriarch and the Patriarchate had to be free to use the ecclesiastical title 'Ecumenical' and added that Turkey had to ensure that non-Muslim communities could acquire legal status.
Does the Council share this unequivocal position adopted by the Commission? If so, why do you not say so clearly? If not, what are the reasons? Who has made you so reticent?
President-in-Office of the Council. - (PT) Mr Papadimoulis, I think that, as regards questions of human rights in our relations with Turkey, the Presidency and the Council have been clear, demanding and firm both now and in the past, as they will also be in the future. I think, therefore, it is perhaps inappropriate to express doubts, reservations or scepticism on this matter.
We shall maintain our stance in our talks with Turkey, notably in the process of negotiations on Turkey's accession to the EU.
(DE) We have discussed this many times before during Question Time, and I should like to ask when Turkey's law on religion will actually be adopted. We were assured of this over a year ago, and nothing has happened. This is a very specific point relevant not only to the country's accession negotiations but also to its compliance with the political Copenhagen criteria. The State does not have the right to interfere in the internal affairs of a church and arbitrarily deprive it of any legal status.
As the honourable Member knows, there is a kind of annual review of the process of Turkey's accession to the EU. That review, or stock-taking of the process, takes place in the second half of each year and entails an analysis of and debate on all these issues on the basis of Commission reports.
That will take place again this year during the Portuguese Presidency and will provide a suitable opportunity, the right opportunity, moreover, for those issues to be debated - as they will be - by the Council.
As the author is not present, Question No 10 lapses.
Subject: Outcome of the EU-Brazil summit
Could the Council give its assessment of the EU-Brazil summit held on 4 July 2007, in particular the economic and trade relations dimension?
President-in-Office of the Council. - (PT) As you know, the EU-Brazil summit was held in Lisbon on 4 July with a view to launching a bilateral strategic partnership to enhance cooperation between the two parties in a wide range of areas of common interest.
A joint declaration was approved covering various areas in which our bilateral relations should be strengthened and it was agreed that this partnership with Brazil should be operational and forward-looking. The EU and Brazil worked together to draw up an action plan containing practical, joint, coordinated proposals on issues that will help to formulate a common agenda.
The interesting debate covered bilateral relations between the European Union and Brazil, regional issues, in particular developments in Europe and Latin America, but also world issues such as the Doha Development Agenda, effective multilateralism, climate change, combating poverty and social exclusion plus energy-related matters.
As regards trade relations, although the Lisbon summit was not the appropriate forum for technical negotiations, there was an interesting exchange of views. The Commissioner for Trade, Peter Mandelson, repeated that obtaining positive results in the Doha Development Round was, and would continue to be a priority for the EU.
Despite the disappointing results of the recent G4 Group meeting in Potsdam, talks continued in Geneva and no one wanted to miss the opportunity to reach an ambitious, balanced and comprehensive agreement.
Brazil thought that the two negotiating positions were not so wide apart. Continuing debate and closer coordination would make it possible to reach an agreement. Both parties concurred that reaching an agreement in Doha would help to conclude an agreement between the EU and Mercosul.
On the subjects of climate change and energy, both parties referred to the International Conference on Biofuels held on 5 and 6 July in Brussels, as a step in the right direction to allay criticisms that the use of biofuels was allegedly harmful.
In this context the President of the Commission, José Manuel Barroso, mentioned three essential areas: the setting of joint technical standards for a sustainable international market in biofuels, biofuels as a means of reducing greenhouse gas emissions and achieving security of food supply.
President Lula in turn linked the debate on climate change to reducing pollution, stating that the combined energy approach followed in Brazil over the past 20 years had proved to be more environmentally friendly and environmentally sound than the EU's high-technology engines. Furthermore, he refuted the allegations of threats to the Amazon forest and to security of food supply.
Thank you very much for the comprehensive outline of the range of interests that were discussed. Clearly, agriculture was amongst them, but could I ask whether the controversial issue of beef exports from Brazil to the European Union was raised, as well as the concerns about standards in relation to those, and if there is common ground on the WTO - the Doha Round - between the two parties? Was the issue of double standards - the higher standards within the European Union, compared with those countries outside and specifically, in this case, Brazil - raised as part of the talks?
President-in-Office of the Council. - (PT) The summit was, as mentioned here, an initiative of the Portuguese Presidency; it was the first summit meeting held with Brazil and will, we hope, lead to the development of strategic relations with that country.
That was a first initiative. It was intended to identify those areas and sectors where we should like to develop closer relations with Brazil. Economic issues were broached, but you will understand that they were broached in a more general and strategic context, focusing in particular upon issues that are on the agenda within the scope of the talks in the Doha negotiating process.
Clearly, more specific questions will need to be approached at a more technical and more appropriate level. In the meantime trade issues in general and the concerns which both the EU and Brazil have regarding those issues were approached with great openness and frankness, with each party expressing its points of view and expressing the hope that the Doha negotiating process can be brought to a successful conclusion.
I take that answer as a 'no' to Mrs McGuinness' question; that you did not trouble to press the Brazilian authorities about the lamentable health standards pertaining to their beef exports and the total lack of traceability in respect of their livestock herds.
It will come as a grave disappointment to farming and consumer interests across Europe that, when you had the opportunity, you failed to press this all-important issue.
When is the Council going to wake up to the health implications for the citizens of Europe and press Brazil for realistic traceability in respect of their livestock?
President-in-Office of the Council. - (PT) I think that, with the launching of this initiative by the Portuguese Presidency, all the conditions are now in place for an open and frank debate with Brazil on all the issues that could disrupt our bilateral relations, but also on all those that could develop and strengthen those relations.
I also think that, on matters where the EU and Brazil might hold differing views, the summit and the initiative of the Portuguese Presidency is an extremely useful tool for opening and extending the frank discussion needed on issues where the positions of the two parties do not, perhaps, fully coincide.
Subject: EU assistance to Estonia regarding agreements on fisheries with Russia on Lake Peipsi
The Council is undoubtedly aware that 126 kilometres of the EU-Russia border run along Lake Peipsi. Estonian-Russian bilateral agreements have coordinated the protection of Peipsi's sensitive ecosystem and fish stocks. However, the evidence of danger to the fish stocks caused by Russian disregard for agreements has been accumulating.
Particularly, the Danish seine is used by the Russian side almost all year, instead of during the very limited period agreed. Russian markets offer reliable evidence that the Russian official measures are inadequate to protect undersized Peipsi fish of several varieties.
The Russian side has delayed the negotiations for the 2007 autumn season under various pretexts.
What does the Council intend to do to assist the EU Member State Estonia in what are essentially negotiations between the EU and Russia on quotas and their management in the future?
President-in-Office of the Council. - (PT) In reply to the honourable Member's question on negotiations between the EU and Russia on quotas and their management in the future, the Council would like to stress that, although the Common Fisheries Policy specifically covers the conservation, management, and exploitation of living aquatic resources, Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy defines 'living aquatic resources' as 'available and accessible living marine aquatic species, including anadromous and catadromous species during their marine life';
Furthermore, on 28 July 2006 the European Community and the Government of the Russian Federation initialled a bilateral agreement on cooperation in fisheries and the conservation of the living marine resources in the Baltic Sea. That agreement is due to be signed and come into force in the near future as soon as the Russian Federation has completed its domestic procedures for signature.
That agreement covers all the waters of the Baltic Sea and its straits, but excludes internal waters. Notwithstanding the geographical area of application of the agreement, Article 13 provides that the Parties may agree to extend cooperation on the management of anadromous and catadromous species, but excludes species which live their entire life cycle in internal waters.
Consequently, as Community law stands, the Council can only recommend that the honourable Member address her question to the European Commission, so that the matter is raised in the context of the bilateral agreement between the European Community and the Government of the Russian Federation as soon as that agreement enters into force.
(ET) But the reply as it relates to Lake Peipsi does not entirely satisfy me: in terms of size it is the third largest lake in the European Union and the only one where a professional fishing industry operates. It is not a body of water internal to Estonia, but a border lake with a third country, namely Russia. Where prudent exploitation of fish stocks is concerned Estonia, a Member State of the European Union, is doing everything in its power to ensure the conservation of stocks in Lake Peipsi. The same cannot, however, be said for Russia.
As a result I would nevertheless like to hear from the President-in-Office how the Council proposes to influence Russia to conserve Lake Peipsi's fish stocks as Estonia is doing? What sort of specific own responsibility are you able to propose here today as President of the European Union? You mentioned the Commission but the reply which you gave was more concerned with seas. Peipsi is a border lake whose situation is very specific, it is not an internal body of water.
President-in-Office of the Council. - (PT) The honourable Member wishes her question to stand and I, unfortunately, have to say that my answer also stands. I would recommend, as I did at the end of my last speech, that the honourable Member address her question to the European Commission.
Subject: EU-Bosnia relations
Can the Council make a statement giving an up-to-date assessment of EU-Bosnian political relations at this time?
President-in-Office of the Council. - (PT) The political situation in Bosnia-Herzegovina is in a very delicate phase.
The verdict of the International Court of Justice in the case brought at the end of February by Bosnia-Herzegovina against Serbia and Montenegro on the application of the Convention on Genocide, brought to the surface the antagonisms which seemed to have been to some extent assuaged following the setting up of the Council of Ministers on 9 February.
The EU told the Bosnian authorities that it feared that the deterioration of the political climate in the country, the return of nationalist rhetoric and lack of political will to reach an agreement were endangering the reform process. Bosnia-Herzegovina needs to operate effectively as a single economic and administrative space in order to ensure progress for its citizens and on the path towards EU membership.
As regards relations with the EU and the stabilisation and association process, the technical talks on the Stabilisation and Association Agreement were concluded in December, all Member States having given full support to the result of the technical negotiations on that agreement on 3 May. The conclusion of the talks on the Stabilisation and Association Agreement is being held up by the lack of tangible progress on police reform.
The recently appointed High Representative/EU Special Representative, Miroslav Lajčak, who took up office at the beginning of July, set as his initial and immediate priorities, in line with the concerns of the Steering Board of the Peace Implementation Council and of the Council of the European Union, the creation of a constructive political climate and the restructuring of the police force. In that context the High Representative/EU Special Representative is confident that progress can be achieved by the end of this month.
I would like to thank the President-in-Office for his response. Rather than go through every single issue, I will concentrate on the question of police reform because this is the most urgent matter at the present time. Are there any proposals from the Council with regard to putting together a team of facilitators to allow the different traditions in Bosnia-Herzegovina to come together to agree a common standard or common code for how the police force should work? It already exists in the border protection area but not on the police side.
President-in-Office of the Council. - (PT) Thank you for your question, suggestion and opinion. We are naturally eagerly waiting with great interest to hear what proposals the new Special Representative will present on this matter of reform of the police force in Bosnia-Herzegovina under this chapter of police cooperation. If they took the form of an item raised by the Special Representative with the Council and of a solution or suggestion from the High Representative - who is working directly on this case which, as you rightly said, is fundamental for the stability of Bosnia-Herzegovina - if such a proposal were made and submitted to us, naturally the Council would consider it.
We think any suggestions, means and proposals that might be of real help in achieving the final and fundamental objective of stability and progress in Bosnia-Herzegovina must be taken into account.
Questions Nos 14, 15 and 16 have been withdrawn.
As the author is not present, Question No 17 lapses.
Subject: The European Court of Auditors
The Maastricht Treaty of 1992 significantly changed the EU's institutional framework, incorporating into it the European Court of Auditors (Article 7 of the Treaty). By making the Court of Auditors one of its fundamental institutions, the Union demonstrated the importance it attached to transparency and the need to improve its work.
The Treaty establishing a Constitution for Europe also changed the institutional framework, excluding from it the Court of Auditors, which then came under 'other institutions and advisory bodies' in Title IV, Chapter II of the Treaty.
The ongoing work on a new treaty does not involve plans to amend the 'institutional framework', resulting in a deterioration of the status of the European institutions' external auditor. Given that the Union should be improving its accountability to citizens, can the Council explain its decision to lower the status of the Court of Auditors?
President-in-Office of the Council. - (PT) This question will probably receive the fastest answer this session because it is not, in fact, within the Council's brief to comment on the work of the Intergovernmental Conference for the reform of the Treaties which, as we know, began on 23 July 2007.
(PL) Mr President, it really does seem to me that this is very much a question for the Council to raise, especially as we are currently talking about a new treaty that is set to revolutionise the new European Union, and placing the Court of Auditors in the section 'other institutions and advisory bodies' is a clear downgrading of this institution in terms of how it is viewed by citizens.
The control function of the Court of Auditors is not just based on monitoring expenses and checking whether our common funds - the European Union's public funds - have been properly distributed; it is the watchdog for budgetary discipline throughout the European Union, including in the Council, Parliament and the European Commission. Its recommendations and judgments help us all in our work. The strong position of the Court of Auditors must be clear and evident to all EU citizens, as it is also the institution that confirms citizens' trust in the EU as a whole.
If you do not think that this is a matter for the Council, then I should like to know who it is a matter for, because the Council's remit - and the remit of the work currently being carried out - also includes the matter of locating the Court of Auditors in the right place, and in my view the right place is where all the most important EU institutions can be found (I am talking about the new treaty that we are currently engaged in drafting).
President-in-Office of the Council. - (PT) Naturally I took note of your concerns and comments, but I am here as the representative of the Council. The Council as such is not empowered to comment on the subject of the Intergovernmental Conference where the Member States sit round a table to discuss given items precisely in their capacity as Member States, that is, independent sovereign states acting completely independently as Member States. The Council therefore has no competence to comment on that subject. The Intergovernmental Conference does, however, have its own bodies, its own structures and presidency and naturally due note will be taken, if you so wish, of any suggestions, criticisms and advice you wish to offer on expediting the work within the Intergovernmental Conference. However, the Council of the European Union as such is not, as I say, entitled to comment on the work of the Intergovernmental Conference in view of the judicial nature of that Conference.
As the authors are not present, Questions Nos 19 and 20 lapse.
Subject: Demarcation between Schengen and non-Schengen Member States
Taking into account the statements from both the Irish Taoiseach, Bertie Ahern and the British Prime Minister, Gordon Brown, who stated that both countries needed to end the demarcation between Schengen and non-Schengen Member States, and in view of the Portuguese Presidency's priorities in relation to Schengen, can the Council comment on how it intends to open further border controls and cooperation between Schengen and non-Schengen Member States before the end of the Presidency?
At its meeting on 12 and 13 June 2007 the Council asked the Portuguese Presidency to adhere to the timetable for Schengen Information System evaluation visits, with a view to adopting by November 2007 the decisions referred to in Article 3(2) of the 2003 Act of Accession with regard to those Member States which acceded to the European Union in 2004 and were given until the end of December 2007 to end border controls at internal land borders and at maritime borders, and until March 2008 at the latest for air borders, as soon as all the conditions were met. With regard to Ireland and the United Kingdom, Article 4 of Protocol 2 of the Treaty of Amsterdam incorporating the Schengen acquis within the scope of the European Union states that Ireland and the United Kingdom of Great Britain and Northern Ireland, which are not bound by the Schengen acquis, may at any time request to take part in some or all of the provisions of this acquis. Those Member States have not to date asked to apply the provisions in the Schengen acquis concerning the abolition of control of persons at internal borders. Since Ireland and the United Kingdom have not made any such request, the Council Presidency can do little with regard to this matter.
Thank you for your reply. There have been statements by the British Prime Minister, Gordon Brown, and the Irish Prime Minister, Bertie Ahern, that both countries needed to end the demarcation between Schengen and non-Schengen. However, in your reply you say that no formal request has been received from either country. Has there been any informal request or approach from either the UK or Ireland on this issue, and can you outline for me, if possible, how it might be possible to apply part of the Schengen acquis, rather than all of it?
I cannot add anything on this question to what I said in my initial contribution. Naturally the Schengen Agreement contains its own provisions and articles on the application and scope of application of the agreement, and we must abide by those articles and provisions.
Subject: Establishment of EU-Israel Subcommittee on Human Rights
In November 2005 the EU-Israel Subcommittee on Political Dialogue and Cooperation established an EU-Israel human rights working group.
Will the Council consider upgrading the EU-Israel human rights working group into a subcommittee on human rights which would meet more regularly than the working group (which up to February 2007 had met on only two occasions) and which could hold regular and systematic consultations with civil society in Israel, the Occupied Palestinian Territories and the EU to assess the human rights situation in Israel and the OPT?
President-in-Office of the Council (PT). - The EU-Israel human rights working group, set up at the meeting of the EU-Israel Subcommittee on Political Dialogue and Cooperation on 21 November 2005, is the platform which makes it possible to make a regular, systematic and in-depth analysis as well as for both parties to debate human rights issues, as the honourable Member wishes, and as the Council itself wishes.
Moreover, human rights is a constant theme at all levels of the ongoing political contact between the EU and Israel. Civil society organisations, as mentioned in the honourable Member's question, are already making a contribution to such exchanges.
Quite honestly, that is a non-answer. I asked if the working group, which has met only twice since 2005, would be upgraded to a subcommittee on human rights.
After 40 years of occupation of the Palestinian territories, there are clearly persistent breaches of Palestinian human rights as a result of the Israeli occupation of Palestinian territories.
I ask the Council to indicate what its attitude is to upgrading the human rights working group to a subcommittee, which would meet regularly and keep some kind of pressure on the Israeli authorities to comply with human rights norms, which we all expect civilised societies and democracies to comply with.
I should like to tell the honourable Member, as I said, that respect for and protection of human rights are constant themes in dialogue between the EU and third countries.
It is one of the Council's concerns and an ongoing and constant concern of the successive presidencies of the Council and that also applies to the Portuguese Presidency. Portugal is particularly attentive to human rights, for its own historical reasons. Only yesterday I had the opportunity to point out here to some honourable Members of the European Parliament that, since we ourselves had a dictatorship in Portugal until 1974, we are particularly sensitive to anything relating to democracy, the rule of law and human rights. Those topics are particularly dear to our hearts and therefore feature in our dialogue with third countries, including Israel; we shall always include those points in the regular dialogue that we have with the Israeli authorities.
Subject: Situation in Zimbabwe
The political and economic situation in Zimbabwe has reportedly assumed 'life-threatening proportions'. The police have arrested more than 1 300 shop keepers and managers who refused to halve the price of their products, as President Mugabe's government had instructed. Halving prices has led to panic buying at large chains of stores. Essentials such as sugar, cooking oil and bread are now obtainable only on the black market. Petrol stations are dry. According to eye witnesses, many shops have been looted by government party supporters. Inflation - the highest in the world - is the result of the never-ending printing of money with which the Government pays civil servants, police officers and soldiers. According to the opposition party MDC, the Government is attempting, nine months ahead of the presidential elections, to secure the votes of the poor. Representatives of the Zanu-PF government party are reported to have dismissed a request by South African President Mbeki to go to Pretoria.
What is the position of the Council? Will it call on the Government to shoulder its responsibilities in the crisis to a greater extent?
The Council is closely monitoring the critical political and economic situation in Zimbabwe. The Council debated this issue at its meeting on 23 April 2007 and obtained further information on the problem at its meeting on 22 July, therefore very recently.
The Council's strategy has been public knowledge ever since the restrictive measures were first introduced. In 2002 the Council decided to introduce restrictive measures against Zimbabwe's leaders declaring that, as long as human rights continued to be violated the Council would deem it necessary to maintain restrictive measures against the Zimbabwe Government and against those responsible for such violations, and for infringement of the right to freedom of opinion, association and peaceful assembly. Furthermore, the Council stated that such measures would be revoked only when the conditions were in place to guarantee respect for human rights, democratic principles and the rule of law.
In response to the recent acts of violence and violation of human rights, on 23 April the Council decided to extend the visa ban list. Since the introduction of the restrictive measures the Council has tried to involve the Africa's multilateral institutions. The Council has systematically included the question of Zimbabwe on the agenda for all ministerial meetings organised with SADC ever since the measures were introduced. The EU also raised the question of Zimbabwe with the United Nations Commission on Human Rights.
The Council praised in particular the initiative of SADC and the mandate given to President Mbeki to facilitate dialogue between the opposition and the Government, as well as the appointment of Mr Kikwete as Chair of the SADC organ. The Council is looking forward to seeing the first results of these African initiatives; if appropriate it will review its position accordingly.
(NL) Mr President, the situation in Zimbabwe is gradually becoming hopeless - and that is putting it mildly. Sadly, the international community, including the EU, is standing by helplessly.
I should like to put a brief supplementary question to the Council, as the Portuguese Presidency is organising an EU-Africa Summit in Lisbon on 8 and 9 December. This has not been possible in recent years, as agreement could not be reached on the issue of whether or not to invite President Mugabe. My question is very specific, and I expect a similarly specific reply: is the Presidency intending to invite President Mugabe to Lisbon in December? Secondly, in what way is the Council hoping to raise the situation in Zimbabwe at the Summit?
As I said, the EU has been closely monitoring the situation in Zimbabwe and has taken the measures it considers most appropriate in that respect. In turn the European Council has always made it understood in the conclusions of its meetings that it is of strategic importance for the European Union to keep up a global, comprehensive and detailed dialogue with Africa as a whole.
It is that mandate, which we are given by the European Council, which reflects the interest in and the commitment to this global dialogue which we must hold with the African countries because we have much to discuss, but also to cooperate on, with Africa. It is with that objective and that intention that the Portuguese Presidency is determined to conduct the second EU-Africa Summit in Lisbon in December. We are convinced that that Summit is in our interest and in the interest of the other Member States, in the interest of the EU and also of Africa.
With Africa we have to discuss immigration, the economy, trade, energy, the climate, and also naturally human rights and good governance, subjects which we have already been discussing and which were also debated and discussed at the first Summit held in Cairo in 2000 during Portugal's previous Presidency.
It is an objective which we set for our Presidency and it is an objective which we intend to continue to work towards in close cooperation with our partners, both within the EU and also in Africa.
Subject: North European Gas Pipeline
During the German EU Presidency, a representative of that country stated that 'Nord Stream' was a project involving private companies and over which the EU had no influence.
On 15 July 2007, in an interview given to Lithuanian television, the German Foreign Minister, Frank-Walter Steinmeier, stated that Nord Stream was not a German and Russian project but a trans-European project. The EU would oppose the project if Lithuania's energy and ecological interests were damaged.
What is the opinion of the Portuguese Presidency on the matter? Is Nord Stream a private project or an EU project? What is its place in the future common EU energy policy?
With regard to the points raised by the honourable Member and to the first question, the Council would point out that it does not comment on reports in the media.
Secondly, and in reply to the second question, the Council would remind the honourable Member that the 'Nord Stream' project is a private project being carried out by 'Nord Stream AG' as a joint venture. Moreover, as the Council mentioned in its answer to Oral Question by Nils Lundgren on the Russo-German gas pipeline in the Baltic Sea, the development of a pipeline between Russia and Germany through the Baltic Sea was declared a project of European interest in Decision No 1364/2006/EC of the European Parliament and of the Council. For a more detailed explanation of that declaration, the Council would refer the honourable Member to the answer to that question.
On the third question, the Council would point out that the construction of a new gas pipeline in the north of Europe along that route is in accordance with the objective of the European Union's energy policy to improve the Community's security of supply. Effective diversification of energy sources and transport routes was mentioned in the European Council's Community action plan of March 2007 as one of the means of improving security of supply. The Community acquis will always be applied in its entirety whenever necessary, including in particular Community legislation on the environment, to those parts of the gas pipeline built within the territory of the EU Member States.
(LT) I find it difficult to understand whether it is a private project or an EU project. The gas pipeline is laid through the Baltic Sea and not just two, but several countries are located near it. There is a great danger that weapons lying on the seabed will be raised. The project has not even got off the ground, yet Russia and Germany have already changed the route.
I would like to say that it is now difficult to understand whose project it is. Is it a private project or an EU project? The gas pipeline is laid through the Baltic Sea and not just two, but several countries are located near it. There is a great danger that weapons lying on the seabed will be raised. The project has not even got off the ground, yet Russia and Germany have already changed the route because it was discovered that there is a huge accumulation of weapons dating from the Second World War close to Denmark, Finland, Estonia and Sweden. Can it be a private project if it creates not only an energy supply problem - that is, a gas supply problem - for nearby countries, but also an ecological problem in the Baltic Sea?
President-in-Office of the Council. - (PT) On this question, I do not have much to add to what I said in my first answer, that is specifically to repeat our promise that the Community acquis will be applied in its entirety whenever necessary and always when environmental questions are at issue. I hope, therefore, that our statement allays and provides a response to the concerns which the honourable Member expressed.
Subject: Mordechai Vanunu sentenced to six months in prison
On 2 July 2007, Mordechai Vanunu - a former nuclear technician and a pacifist for over 20 years - was sentenced by the Jerusalem Magistrates' Court to six months in prison for (according to the Israeli authorities) breaching the terms of an administrative order restricting his freedom of speech and freedom of movement.
Vanunu was abducted in Rome and transferred to Israel, where he was imprisoned and accused of high treason for having spoken to the Sunday Times about Israel's nuclear weapons programme. He was tried in camera and sentenced to 18 years in prison, 11 of which were to be spent in solitary confinement. On his release from prison in 2004, significant restrictions were placed (pursuant to the above-mentioned order) on his freedom: in particular, he was denied any contact with people from countries other than Israel and he was not allowed to approach embassies and consulates, own a mobile telephone, access the Internet or leave Israel.
What action is the Council intending to take vis-à-vis the Israeli authorities in response to these violations of the fundamental rights of free speech and free movement?
President-in-Office of the Council. - (PT) As may be seen from our answers to questions,, and, the Council is following with interest the case of Mordechai Vanunu, especially his situation following his release in 2004, mentioned by the honourable Member in her question.
Subject: Progress on the Temporary Agency Workers Directive
What are the results of the initial consultations undertaken by the Portuguese Presidency with a view to seeking agreement on the draft Temporary Agency Workers Directive?
Does the President-in-Office expect to put the amended proposal for a directive to a vote in the Council during the current Presidency, and which timetable has he set down for informal and formal negotiations in relation to this?
I should like to tell you that, as a result of preliminary consultations with the Member States, the Portuguese Presidency decided to reopen the debates on the proposal for a directive on temporary agency workers, which it regards as an important element in the debate on flexicurity.
Since this dossier has not been examined by the Council since 2004, it is important to take stock of the current stage reached and to reflect upon the possible courses to be followed. The Presidency will shortly be taking measures to that end.
I would like to thank the President-in-Office for the warm words that he gave. Indeed, flexicurity is a good principle, as we say in this Chamber and in the European institutions. However, many people say that flexibility we see a lot of, but where is the security? The Temporary Agency Workers Directive remains a real test of whether there is to be that security aspect. I wonder what the President-in-Office thinks are the blockages at the moment, within the European Council of Ministers, that are preventing progress being made. Despite the good offices of the Presidency, how confident is he that the Council will indeed be able to reach agreement during the term of office of our Portuguese colleagues?
I thank the honourable Member for his question. As I indicated, this is a dossier that the Portuguese Presidency wants to work on and take forward. We have always said that the success of a presidency depends in the first place on the presidency itself, but that it must also rely on the commitment, cooperation and will to move forward of all the Member States. This is one case which we could not possibly bring to a safe harbour, so to speak, without all the Member States on our side.
We should be pleased if, during the Portuguese Presidency, we could at least make significant progress even if we cannot reach full agreement. We shall work towards that in the hope, as I said, that our partners will be able to accept our suggestions and proposals, whilst also taking a realistic approach to this question, because we know that this is a complex debate and a complex issue, as the history of this Directive shows.
As regards flexicurity, I can tell you that for Portugal and for this Portuguese Presidency flexicurity means flexibility but also security and for us the two go together. Thank you very much.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 7 p.m. and resumed at 9 p.m.)